Title: To Alexander Hamilton from Charles Lee, 14 August 1792
From: Lee, Charles
To: Hamilton, Alexander



Sir!
Alexandria [Virginia] 14th. August 1792

Your two letters of the 20th and 22d July last have been received, the latter accompanied with the opinion of the Attorney General upon the subject of fees under the Coasting Law; and as his opinion differs from your own, and each Collector is left to act according to Law at his peril, I have been embarrassed whether the practice of this Office, ought to be conformed to the opinion of the Attorney General or not: Were the fees to be my own property, I should not alter, but would wait until the next session of Congress, when it is expected the Coasting Law will be amended, but when I consider that one half of the Coasting fees are to be paid to the Surveyor, it seems necessary for my safety against his claims, to receive the fees, which the opinion of the Attorney General has stated to be legal.
I never entertained any doubt concerning the Obligation upon a Collector of the Customs, to act in all matters of Revenue in obedience to the directions and explanations of the Secretary of the Treasury Department, and by this rule I have endeavoured to transact the business of my Office, The Oath to execute the Office according to Law, I have never supposed to be a justification for deviating from his orders in cases which concerned the public and individuals. But the fees of Office as they concern individuals only, that is to say, the Citizen who pays and the Officer who receives are to be considered as private property, and if a dispute on this subject arises, like other matters of a private nature, it seems to me, to be properly determinable in a Court of Justice. With regard to Coasting fees, which by Law are distributable among the Collector and Naval Officer and Surveyor (and in my humble opinion very unreasonably so far as the Surveyor is concerned, in as much as he performs no service, and is not at any expense) it was incumbent on the Collector to receive all which the Law authorized, for if a suit should be brought against him by the Naval Officer or Surveyor for fees which he ought to have received and did not, I am inclined to think Judgement would be rendered against him in a Court of Justice, though it should appear that he acted agreably to the opinion of the Secretary of the Treasury. I am free to declare that this consideration weighed most with me in departing from the opinion of Jones and Harrison which was grounded as it appeared to me, upon reasons too abstruse and a construction of words too nice to be right.
I am respectfully Sir!   Your most Obedt. H’ble Servant
Charles Lee,Collector
